172 S.W.3d 871 (2005)
Jeffery WEAVER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84974.
Missouri Court of Appeals, Eastern District, Division Two.
August 30, 2005.
Motion for Rehearing and/or Transfer Denied October 3, 2005.
Application for Transfer Denied November 1, 2005.
Margaret Mueller Johnston, Columbia, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 3, 2005.

ORDER
PER CURIAM.
Jeffery Weaver (hereinafter, "Movant") appeals the denial of his Rule 24.035 motion following an evidentiary hearing. Movant contends the motion court erred in denying his Rule 24.035 motion in that his counsel failed to advise him that he would waive his claim under the Interstate Agreement on Detainers, Section 217.490 et seq RSMo (2000), by pleading guilty, and his counsel failed to file an extraordinary writ following the trial court's denial of his motion to dismiss charges based up the Interstate Agreement on Detainers, Section 217.490 et seq. RSMo (2000). We affirm.
We reviewed the briefs of the parties and the record on appeal. The judgment of the motion court is supported by the evidence and thus, not clearly erroneous. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).